FoRD, Judge:
The cases listed in schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States:
That the items marked “A,” and checked GHL, JOB (Comm. Spec’s Initials) by Commodity Specialist Geo. H. Littlejohn, J. O’Brien (Comm. Spec’s Name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, and assessed with duty at 15 per centum ad valorem under the provisions of paragraph 353, Tariff Act of 1930, as modified by T. D. 51802, consist of earphones, which, in fact, are not suitable for controlling, distributing, modifying, producing, or rectifying electrical energy.
That said merchandise, in fact, consists of articles having as an essential feature an electrical element or device and are wholly or in chief value of metal.
That said earphones are not dedicated to use with radios.
It is claimed that the merchandise is dutiable at 13% per centum ad valorem, or 12% per centum ad valorem, or 11% per centum ad valorem depending upon the date of entry or withdrawal from warehouse under the provisions of paragraph 353, of said Act as articles having as an essential feature an electrical element or device and not specially provided for.
That the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Accepting the foregoing stipulation of facts, we find and hold the items of merchandise marked “A” and initialed on the invoices by the designated commodity specialists, to be properly dutiable as articles having as an essential feature an electrical element or device, not specially provided for, at the rate of 13%, 12%, or 11% per centum ad valorem, depending upon date of entry or withdrawal from the warehouse, under the provisions of paragraph 353, Tariff Act of 1930, as modified by T.D. 52739 and T.D. 55615.
To the extent indicated the specified claim in these suits is sustained, in all other respects and as to all other merchandise all the claims are overruled.
*36Th.e claim in the protests having been abandoned as to all other merchandise it is hereby dismissed.
Judgment will be entered accordingly.